Detailed Action
	The communications received 01/31/2020 have been filed and considered by the Examiner. Claims 1-14 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "fine" in claims 1-4, 8-14 is a relative term which renders the claim indefinite.  The term "fine" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the Examiner to what size/degree of size reduction a bubble needs to go in order to be considered “fine” for purposes of examination this is understood to mean any size reduction. Similarly claims 1-14 are rejected as depending from rejected claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuta et al (US 2017/0001354) hereinafter NOB in view of Ibar (US 5,705,201) hereinafter IBA.


	A die with a cavity which is filled with injected molten resin (the cavity formed from the mold halves) [Fig. 1 #103 and 109; 0060],
	The die has a shape that causes the injected molten resin to branch and merge (as it is understood in the closed state that this cavity would cause branching of the resin, the newly injected resin would merge with already injected resin) [0060].
	The method includes the steps of:
	Providing bubbles into the molten resin before injection (through the retreating which forms a bubble, and then the resin is injected) [0090-95; 0101-103]
	Generating fine bubbles using the provided bubbles before injection (by applying a bubble treatment after the first retraction which occurs before injection) [0124-131],
	Injecting the molten resin [0095].
	
NOB does not teach bursting the fine bubbles in a merging location where the molten resin merges. 
IBA teaches a method of injection molding that involves the control of gases in particular bubbles [Abstract; col. 8 l. 42-45; col. 11 l. 57-67]. In IBA bubbles undergo bursting (vibrating to cause reduction of gas bubble pressure) [col. 13 l. 63-67 – col. 14 l. 1-43; col. 14 l. 63-65] in an area where merging would occur (throughout the mold cavity) [col. 14 l. 1-43]. IBA teaches that this control of bubbles is important to control features such as crystallization, aesthetics, and mechanical properties of the final product [col. 7 l. 40-51].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the bubbles in the manner suggested by IBA in the mold of 

As for claim 2, NOB/IBA teaches claim 1 and the generation of fine bubbles is done through abrupt pressure application and abrupt pressure reduction (by a pressure application followed by a retreat) [NOB: 0127-130].

As for claim 3-4, NOB/IBA teaches claims 1-2 and it is understood that the bursting is contributed to by the ultrasonic vibrations [IBA: col. 13 l. 63-67 – col. 14 l. 1-43; col. 14 l. 63-65; col. 6 l. 63-67].

	As for claims 5-7, NOB/IBA teach claims 2-3 and IBA further that the vibration equipment that would be causing this ultrasonic vibration is located in an inner wall surface of a passage through which the molten resin passes (on the inside of the mold walls in this way understood to be ‘inner wall surface’) [Fig. 4 #777-778; col. 11 l. 40-49], and the applying of the ultrasonic waves is performed by giving an electric signal to the ultrasonic oscillator (as the oscillator is understood to be controlled by a computer) [col. 12 l. 10-29].  In IBA bubbles undergo bursting (vibrating to cause reduction of gas bubble pressure) [col. 13 l. 63-67 – col. 14 l. 1-43; col. 14 l. 63-65] in an area where merging would occur (throughout the mold cavity) [col. 14 l. 1-43]. IBA teaches that this control of bubbles is important to control features such as crystallization, aesthetics, and mechanical properties of the final product [col. 7 l. 40-51].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the ultrasonic vibration oscillator and its means of control as 

	As for claims 8-14, NOB/IBA teach claims 1-7 and it is understood that by providing a resin that includes fibrous bodies [NOB: 0005] and that by bursting the fine bubbles that the claimed result of random orientation of the fibrous bodies would be achieved [see claim 1, e.g. MPEP 2111.04 (I)].
The examiner notes that the resin has a similar composition as claimed by applicant, (i.e. resin with fibers and burst fine bubbles in the resin) which would result in the claimed property (random orientation of the fibrous bodies). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the resin with fibers and burst fine bubbles product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           
/FRANCISCO W TSCHEN/             Primary Examiner, Art Unit 1712